


Exhibit 10.35




CARBONITE, INC.
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT


1.     Performance-Based Restricted Stock Unit Award Agreement under Carbonite,
Inc. 2011 Equity Award Plan:
Name of Recipient:
No. of Performance-Based Restricted Stock Units:
Grant Date:
Pursuant to Carbonite, Inc.’s 2011 Equity Award Plan (the “Plan”), Carbonite,
Inc. (together with all successors thereto, the “Company”), hereby grants the
number of Performance-Based Restricted Stock Units specified above (the “Award”)
to the Recipient named above, subject to the terms of the Plan and this Award
agreement (the “Agreement”). The Award represents a promise to pay to the
Recipient one share of Common Stock, par value $0.01 per share (the “Common
Stock”) of the Company for each Performance-Based Restricted Stock Unit, subject
to the restrictions and conditions set forth herein and in the Plan. Capitalized
terms used but not otherwise defined herein shall have the meaning ascribed to
such terms in the Plan. To the extent that any term of this Agreement conflicts
or is otherwise inconsistent with any term of the Plan, as amended from time to
time, the terms of the Plan shall take precedence and supersede any such
conflicting or inconsistent term contained herein, unless this Agreement
specifically provides otherwise.


2.     Vesting and Provisions for Termination.


(a) Performance and Service Vesting. This Award contains both performance and
service vesting conditions. This Award will meet the performance vesting
condition if, within three years from the Date of Grant, the closing price per
share of the Common Stock as reported on NASDAQ is at least $15.00 (the “Price”)
for 20 consecutive trading days. Upon achieving the applicable performance
vesting condition (“Performance Achievement”), the Award will be subject to
service vesting, with vesting of such Performance-Based Restricted Stock Units
to occur in four equal 3-month installments over the one-year period from the
date of Performance Achievement, subject to the Recipient’s continued service to
the Company through the applicable vesting date.
 
Notwithstanding anything herein to the contrary, following Performance
Achievement, in the event that (x) this Award is assumed or continued by the
Company or its successor entity in the sole discretion of the parties to a
Change of Control pursuant to Section 15 of the Plan and within 12 months
following such Change of Control, the Company or its successor entity, as the
case may be, terminates the employment of the Recipient without Cause or the
Recipient terminates his or her employment for Good Reason, then the
restrictions and conditions shall lapse with respect to all then unvested
Performance-Based Restricted Stock Units, or (y) in the event that, after the
Company has entered into a definitive agreement with respect to a Change of
Control but prior to or upon the effective date of such Change of Control, the
Company terminates the employment of the Recipient without Cause upon the
written request of the acquirer in such Change of Control, then, as of the date
upon which the Recipient’s employment with the Company terminates, the
restrictions and conditions shall lapse with respect to any then unvested
Performance-Based Restricted Stock Units. If this Award is not assumed or
continued by the Company or its successor entity in any Change of Control
pursuant to Section 15 of the Plan, then immediately prior to such Change of
Control, the restrictions and conditions shall lapse with respect to all of the
then unvested Performance-Based Restricted Stock Units. For purposes of clarity,
Performance Achievement will occur in connection with a Change of Control if the
consideration per share of Common Stock in such Change of Control transaction is
at least equal to the Price and may also occur following a Change of Control if
the price per share of the Common Stock (or adjusted equivalent thereof
following the Change of Control) is at least equal to the Price.


For purposes of this Agreement, the term “Cause” shall mean dismissal by the
Company of the Recipient as a result of (i) the commission of any act by the
Recipient constituting financial dishonesty against the Company (which act would
be chargeable as a crime under applicable law); (ii) the Recipient’s engaging in
any other act of fraud, intentional misrepresentation, moral turpitude,
illegality or harassment; (iii) unauthorized use or disclosure by a Recipient of
any proprietary information or trade secrets of the Company or any other party
to whom the Recipient owes an obligation of nondisclosure as a result of his or
her relationship with the Company; (iv) the repeated failure by the Recipient to
follow the directives of the chief executive officer of the Company or the
Board; or (v) any material misconduct, violation of the Company’s policies, or
willful and deliberate non-performance of duty by the Recipient in connection
with the business affairs of the Company.






--------------------------------------------------------------------------------




For purposes of this Agreement, the term “Good Reason” shall mean that the
Recipient has complied with the Good Reason Process (as defined below) following
the occurrence of any of the following events: (i) a material diminution in the
Recipient’s responsibilities, authority or duties; (ii) a material diminution in
the Recipient’s base salary, except for across-the-board salary reductions
similarly affecting similarly situated employees of the Company; (iii) a
relocation of more than 50 miles of the office at which the Recipient provides
services to the Company, or (iv) any failure by the Company to obtain the
written assumption of this Plan by any successor to the Company. Notwithstanding
the terms of any employment or similar agreement with the Company to which the
Recipient is a party that contains a different definition of “good reason” (or
other similar term), this definition shall be applicable to the Recipient for
purposes of this Agreement and not such other definition. “Good Reason Process”
means that (A) the Recipient reasonably determines in good faith that a Good
Reason condition has occurred; (B) the Recipient notifies the Committee in
writing of the first occurrence of the Good Reason condition within 60 days of
the first occurrence of such condition; (C) the Recipient cooperates in good
faith with the Company’s efforts, for a period not less than 30 days following
such notice (the “Cure Period”), to remedy the condition; (D) notwithstanding
such efforts, the Good Reason condition continues to exist; and (E) the
Recipient terminates his or her employment within 60 days after the end of the
Cure Period. If the Company cures the Good Reason condition during the Cure
Period, Good Reason shall be deemed not to have occurred.


(b) Continuous Employment Required. Except as otherwise provided in this
Agreement, no Performance-Based Restricted Stock Units shall vest unless on the
applicable vesting date specified in Section 2(a) the Recipient is, and has been
at all times since the Grant Date, an employee of the Company or its
Subsidiaries. If the Recipient ceases to be an employee for any reason, then any
Performance-Based Restricted Stock Units that have not vested, and that do not
become vested pursuant to Section 2(a) hereof as a result of such termination,
shall be forfeited immediately upon such cessation of employment without any
payment to the Recipient.
(c) Settlement of Performance-Based Restricted Stock Units. As soon as
practicable following vesting (but in no event later than 60 days following the
applicable vesting date) the Recipient shall receive one share Common Stock, for
each Performance-Based Restricted Stock Unit that vests hereunder. The Company
shall reflect the Recipient’s ownership of such shares of Common Stock on its
stock records as of the date on which the shares of Common Stock are delivered
to the Recipient.
    
3.     Non-transferability of Performance-Based Restricted Stock Units; No
Equity Securities. Unvested Performance-Based Restricted Stock Units granted
under the Agreement may not be transferred, assigned, pledged, or hypothecated
in any manner (whether by operation of law or otherwise). Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of any
Performance-Based Restricted Stock Units, or upon the levy of any attachment or
similar process upon the Performance Based-Restricted Stock Units, the
Performance-Based Restricted Stock Units and the associated rights contemplated
by this Agreement shall, at the election of the Company, become null, void, and
of no further force or effect. Unless and until such time as the Common Stock is
issued in settlement of vested units, Recipient shall have no ownership rights
in respect of the Common Stock reserved for issuance upon settlement of the
Performance-Based Restricted Stock Units and shall have no right to dividends or
to vote such shares.


4.     No Special Employment Rights. Nothing contained in the Plan or this
Agreement shall be construed or deemed by any Person under any circumstances to
bind the Company or any of its Subsidiaries to continue the employment of the
Recipient for any period, including the period within which the
Performance-Based Restricted Stock Units may become vested units, or affect in
any manner the right of the Company or any Subsidiary to terminate the
employment the Recipient at any time.


5.     Adjustments. The terms of this award, including the number of
Performance-Based Restricted Stock Units subject to this Agreement, shall be
subject to adjustment in accordance with Section 15 of the Plan. Adjustments
pursuant to Section 15 of the Plan will be made by the Committee, whose
determination as to what adjustments, if any, shall be made and the extent
thereof will be final and binding.
6.     Withholding Taxes. The Recipient acknowledges and agrees that the
Recipient (and not the Company) is solely responsible for any and all taxes that
may be assessed by any taxing authority in the United States or any other
jurisdiction, arising in any way out of this Agreement, the Performance-Based
Restricted Stock Units, any vested units, or Common Stock issued or issuable
upon settlement of the vested units and the Company is not liable for any such
assessments. Prior to the settlement of the Recipient’s vested units, the
Recipient shall pay or make adequate arrangements satisfactory to the Company to
satisfy all withholding obligations of the Company in connection with such
settlement. In this regard, these arrangements may include, to the extent
permissible under applicable law and elected by the Recipient, (a) the Company
withholding shares of Common Stock that otherwise would be issued to the
Recipient when the Recipient’s vested units are settled, provided that the
Company only withholds the number of shares of Common Stock necessary to satisfy
the minimum statutory withholding amount, and provided, further, that the Fair
Market Value of these shares of Common Stock, determined as of the effective
date when taxes otherwise would have been withheld in cash, will be applied as a
credit against the withholding taxes, (b) having the Company withhold all




--------------------------------------------------------------------------------




applicable withholding taxes legally payable by the Recipient from the proceeds
of the sale of shares of Common Stock, through a voluntary sale elected by the
Recipient, provided that the Recipient timely adopts, or has previously timely
adopted, the Rule 10b5-1 Sales Plan in substantially the form attached hereto as
Appendix A, (c) having the Company withhold all applicable withholding taxes
legally payable by the Recipient from the Recipient’s wages or other cash
compensation paid to the Recipient by the Company (on the Recipient’s behalf
pursuant to this authorization and subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”)), (d) the Recipient electing to
deliver to the Company at the time that the Company is obligated to withhold
taxes in connection with such receipt or settlement, as the case may be, such
amount as the Company requires to meet its withholding obligations under
applicable tax laws and regulations, or (e) any other arrangement approved by
the Committee. The Fair Market Value of any fractional shares of Common Stock
resulting from the withholding or sale, as applicable, of shares of Common Stock
pursuant to this Section 6 will be paid to the Recipient in cash.


7.     Section 409A of the Code. This Award is intended to be exempt from
Section 409A of the Code as short-term deferrals, and shall be interpreted and
construed accordingly.
8.     Miscellaneous.
(a)    Except as provided herein or in the Plan, the Company may amend the
provisions of this Agreement at any time; provided that an amendment that would
adversely affect the Recipient’s rights under this Agreement shall be subject to
the written consent of the Recipient. Notwithstanding the foregoing, the
Committee may, without the consent of the Recipient or other interested party,
adjust or cancel the Agreement pursuant to Section 15 of the Plan, or modify the
Agreement to the extent the Committee deems necessary to comply with any
applicable law, the listing requirements of any principal securities exchange or
market on which Common Stock is then traded, or to preserve favorable accounting
or tax treatment of any award under the Plan for the Company.
(b)     All notices under this Agreement shall be mailed, delivered by hand, or
delivered by electronic means to the parties pursuant to the contact information
for the applicable party set forth in the records of E*Trade Corporate Financial
Services, Inc. (“E*TRADE”) or any successor third-party equity plan
administrator designated by the Company from time to time (the “Administrative
Service”), or at such other address as may be designated in writing by either of
the parties to the other party.
(c)     This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware (without regard to principles of conflicts of
laws).
(d)    The Recipient hereby accepts, by signature or electronic means delivered
to the Administrative Service, this Agreement and agrees to the terms and
conditions of this Agreement and the Plan. The Recipient hereby acknowledges
receipt of a copy of the Plan.


Date of Grant:
 
 
CARBONITE, INC.
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 























--------------------------------------------------------------------------------




APPENDIX A
RULE 10b5-1 SALES PLAN


1.    General. I hereby enter into this Rule 10b5-1 Plan (the “Plan”) in
accordance with the terms set forth below with respect to all sales of shares of
the Company’s Common Stock for my account in order to satisfy the Company’s
withholding obligations with respect to the settlement of restricted stock units
granted by the Company to me pursuant to the terms of any performance-based
restricted stock unit agreements (each, an “Award”). Capitalized terms used but
not otherwise defined herein shall have the meaning ascribed to such terms in
the Award.


2.    Election to Participate; Appointment of Broker as Agent. This Plan shall
become effective 30 days after the date on which I execute this Plan. During the
period when the Plan is effective, I (i) acknowledge and agree that I appoint
E*TRADE as my agent and attorney-in-fact to effect the sales contemplated under
this Plan, and (ii) agree to pay E*TRADE its commissions and any transaction
fees relating to such sales from the proceeds of the sales.


3.    Election to Cease Participating. This Plan will terminate on the earliest
to occur of (i) 10 days after the date on which I have both properly elected to
terminate this Plan in writing to the Company and E*TRADE and notified
SECFilings@carbonite.com of such termination, and (ii) 10 days after the date on
which my employment with the Company terminates for any reason. If I elect to
terminate this Plan, I may not enter into a similar plan until six months after
the date of such termination.


4.    Representations of Recipient. I represent and warrant to the Company that
(i) on the date on which I execute this Plan, I am not aware of any material
nonpublic information with respect to the Company or any of its securities
(including the Common Stock), (ii) I am not subject to any legal, regulatory, or
contractual restriction or undertaking that would prevent E*TRADE from
conducting sales throughout the term of this Plan, (iii) I am entering into this
Plan in good faith and not as part of a plan or scheme to evade the prohibitions
of Section 10(b) or Rules 10b-5 or 10b5-1 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), (iv) the Common Stock subject to this
Plan is not subject to any liens, security interests or other impediments to
transfer (except for limitations imposed by Rules 144 and 145 under the Exchange
Act, or Rule 701 under the Securities Act of 1933, as amended, if I am subject
to these rules), nor is there any litigation, arbitration or other proceeding
pending, or to my knowledge threatened, that would prevent or interfere with the
sale of Common Stock under this Plan, (v) I have not entered into or altered,
nor will I enter into or alter, any corresponding or hedging transaction while
this Plan is effective, and (vi) I do not have authority, influence or control
over any sales of Common Stock effected by E*TRADE pursuant to this Plan, and
will not attempt to exercise any authority, influence or control over such
sales.


5.    Authorized Sales. By executing this Plan, I hereby authorize and direct
E*TRADE and the Company as follows:


(a)    The Company shall promptly notify E*TRADE of the amount of my tax
withholding obligation related to the settlement of vested units on each
applicable vest date of each applicable Award. If the Company does not timely
notify E*TRADE of the amount of such tax withholding obligation and E*TRADE is
unable to calculate such amount, E*TRADE shall promptly request such information
from the Company.


(b)    On each vesting date of each applicable Award, I am required to pay to
the Company taxes required by law to be withheld hereunder to satisfy a
withholding obligation. With no further action by me, I hereby instruct E*TRADE
to sell, during the three-consecutive-trading-day period immediately following
each applicable vest date of each applicable Award, a number of whole shares of
Common Stock necessary to produce sales proceeds that satisfy, after deduction
of any applicable commissions and transaction fees, my tax withholding
obligation, based on the minimum statutory withholding rates for federal and
state tax purposes, including payroll taxes, that are applicable to such
supplemental income relating to the vested units settled on each applicable vest
date (in such amount as the Company shall communicate to E*TRADE and me) and to
promptly issue a check for such amount to the Company. Thereafter, after giving
effect to my withholding and other obligations described herein, any fractional
shares of Common Stock resulting from such a sale shall promptly be issued to me
in cash, by E*TRADE into my E*TRADE account.


6.     Section 16 Officers. If I am subject to Section 16 of the Exchange Act
with respect to the Company’s securities, I shall effect the sales contemplated
by this Plan in accordance with Rule 144 under the Exchange Act, and E*TRADE
hereby agrees to prepare and timely file all required Form 144s.








--------------------------------------------------------------------------------




I hereby execute this Plan in good faith on the date I accept this Plan by
signature or electronic means delivered to E*TRADE, and intend that this Plan
comply with the requirements of Rule 10b5-1(c)1 under the Exchange Act. This
Plan is intended to comply with the requirements of Rule 10b5-1(c)(1) and shall
be interpreted and administered accordingly.




